Case 1:21-cv-00094-DDD-KLM Document 3 Filed 01/13/21 USDC Colorado Page 1 of 19

Case 2:21-cv-00031-BJR Document1 Filed 01/11/21 Page 1 of 19

8 || David J. Groesbeck

g || WSBA No. 24749

David J. Groesbeck, P.S.

10 || 1716 Sylvester St. SW

11 ||Olympia, Washington 98501
Tel.: 509-747-2800

Fax: 509-747-2828

13 || Email: david@groesbecklaw.com

14

12

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

15
16
ee AT SEATTLE
18

19 || PARLER LLC,
20

 

Plaintiff,

21
22
23 || AMAZON WEB SERVICES, INC.,
24

25 Defendant
26

VERIFIED COMPLAINT

(JURY DEMAND REQUESTED)

27

 

28

 

29

30

31 David J. Groesbeck, P.S.
VERIFIED COMPLAINT - 1 ata Fiiey aHATEOUASELO
32 | , 1716 Sylvester St. SW

Olympia, Washington 98501
(509) 747-2800

 

 

 
Case 1:21-cv-00094-DDD-KLM Document 3 Filed 01/13/21 USDC Colorado Page 2 of 19

Case 2:21-cv-00031-BJR Document1 Filed 01/11/21 Page 2 of 19

1 Plaintiff Parler LLC (“Parler”), by its undersigned counsel, alleges, and by
its Chief Operating Officer, verifies, as follows:

NATURE OF THE ACTION
2 1. This is a civil action for injunctive relief, including a temporary
restraining order and preliminary injunctive relief, and damages. Last Month,
8 ||Defendant Amazon Web Services, Inc. (“AWS”) and the popular social media
platform Twitter signed a multi-year deal so that AWS could support the daily

10

i1 || delivery of millions of tweets. AWS currently provides that same service to Parler,

_ a conservative microblogging alternative and competitor to Twitter.

1

14 2. When Twitter announced two evenings ago that it was permanently
s banning President Trump from its platform, conservative users began to flee
16

17 || Twitter en masse for Parler. The exodus was so large that the next day, yesterday,
18 || Parler became the number one free app downloaded from Apple’s App Store.

. 3. Yet last evening, AWS announced that it would suspend Parler’s

21 || account effective Sunday, January 10th, at 11:59 PM PST. And it stated the reason

22

for the suspension was that AWS was not confident Parler could properly police its
23

24 ||platform regarding content that encourages or incites violence against others.
25
However, Friday night one of the top trending tweets on Twitter was “Hang Mike
26

27 || Pence.” But AWS has no plans nor has it made any threats to suspend Twitter’s
28
account.
29
30

31 David J. Groesbeck, P.S.
V ERIFIED COMPLAINT ° 2 Attorney and Counselor
32 | : 1716 Sylvester St. SW

Olympia, Washington 98501
(509) 747-2800

 

 

 
Case 1:21-cv-00094-DDD-KLM Document 3 Filed 01/13/21 USDC Colorado Page 3 of 19

Case 2:21-cv-00031-BJR Document1 Filed 01/11/21 Page 3 of 19

1 4, AWS’s decision to effectively terminate Parler’s account is apparently
motivated by political animus. It is also apparently designed to reduce competition
in the microblogging services market to the benefit of Twitter.

a 5. Thus, AWS is violating Section 1 of the Sherman Antitrust Act in
combination with Defendant Twitter. AWS is also breaching it contract with
8 || Parler, which requires AWS to provide Parler with a thirty-day notice before
terminating service, rather than the less than thirty-hour notice AWS actually

10

11 ||provided. Finally, AWS is committing intentional interference with prospective

_ economic advantage given the millions of users expected to sign up in the near
dL.

ia || future.

*S 6. This emergency suit seeks a Temporary Restraining Order against
16

17 || Defendant Amazon Web Services to prevent it from shutting down Parler’s account
18 ll at the end of today. Doing so is the equivalent of pulling the plug on a hospital
. patient on life support. It will kill Parler’s business—at the very time it is set to

21 || skyrocket.
33

 

JURISDICTION AND VENUE
23
24 7. This Court has subject matter jurisdiction over Parler’s federal
8 antitrust claims under 28 U.S.C. §§ 1331 and 1337, as well as under 15 U.S.C. §
26

27 ||26. The Court has supplemental jurisdiction over Parler’s state law claims under
28
28 U.S.C. § 1367.
29
30

81 David J. Groesbeck, P.S.
VERIFIED COMPLAINT -3 Attorney and Counselor
32 [> 1716 Sylvester St. SW

Olympia, Washington 98501
(509) 747-2800

 

 

 
Case 1:21-cv-00094-DDD-KLM Document 3 Filed 01/13/21 USDC Colorado Page 4 of 19

Case 2:21-cv-00031-BJR Document1 Filed 01/11/21 Page 4 of 19

1 8. This Court has personal jurisdiction over AWS as it is headquartered
in the District. Also, AWS has engaged in sufficient minimum contacts with the
United States and has purposefully availed itself of the benefits and protections of
° || both United States and Washington law such that exercise of jurisdiction over AWS
would comport with due process requirements.

8 9. Venue lies in this District under 28 U.S.C. § 1391(b) because AWS

maintains its principal place of business in the State of Washington and in this
10

11 || District, and because a substantial part of the events giving rise to Parler’s claims
12
occurred in this District. Personal jurisdiction and venue may also be deemed
13

i4 || proper under 15 U.S.C. § 22, because AWS may be found in or transacts business

*° |/in this District.

16

‘9 PARTIES

18 10. Plaintiff Parler LLC is a Nevada limited liability corporation with its
19

5% principal place of business in Henderson, Nevada. Parler is “the solution to

21 |problems that have surfaced in recent years due to changes in Big Tech policy
22
influenced by various special-interest groups.” Our Company,
23
24 |https://company.parler.com. Thus, “Parler is built upon a foundation of respect for
25
privacy and personal data, free speech, free markets, and ethical, transparent
26
27 |corporate policy.” Id.
28
29
30
31

VERIFIED COMPLAINT - 4 et
32 [> 1716 Sylvester St. SW

Olympia, Washington 98501
(509) 747-2800

 

 

 
Case 1:21-cv-00094-DDD-KLM Document 3 Filed 01/13/21 USDC Colorado Page 5 of 19

Case 2:21-cv-00031-BJR Document1i Filed 01/11/21 Page 5 of 19

1 11. Defendant Amazon Web Services, Inc., an Amazon.com, Inc.
tompany, is a Delaware corporation with its principal place of business in Seattle,
Washington. AWS is the world’s leading cloud service providers, capturing a third
° |bf the global market. See Global Cloud Infrastructure Market Q3 2020,
https:/Awww.canalys.com/newsroom/worldwide-cloud-market-q320. This is almost
8 |double the next largest competitor, and equal to the next three largest competitors

combined. Id. AWS generates tens of billions of dollars in revenue annually. Id.

10
on 12. According to its own press release, “[flor 14 years, [AWS] has been the
12 :

world’s most comprehensive and broadly adopted cloud platform.” Twitter Selects
13

14 |AWS as Strategic Provider to Serve Timelines, Press Center, Amazon, (Dec. 15,
*s 2020), https://press.aboutamazon.com/news-releases/news-release-details/twitter-
16

17 |pelects-aws-strategic-provider-serve-timelines. That is why “[mlillions of

18 |bustomers—including the fastest-growing startups, largest enterprises, and leading

19

oy |Bovernment agencies—trust AWS to power their infrastructure, become more agile,

21 land lower costs.” Jd. In short, AWS is the Rolls Royce of cloud platform providers.

22
FACTS
23
24
13. Parler contracts with AWS to provide the cloud computing services
25

26 || Parler needs for its apps and website to function on the internet. Further, that both

27 ; . . ,
the apps and the website are written to work with AWS’s technology. To have to

28
29 ||Switch to a different service provider would require rewriting that code, meaning

30

31 David J. Groesbeck, P.S.
VERIFIED COMPLAINT . 5 Attorney and Counselor
32 [> 1716 Sylvester St. SW

Olympia, Washington 98501
(509) 747-2800

 

 

 
Case 1:21-cv-00094-DDD-KLM Document 3 Filed 01/13/21 USDC Colorado Page 6 of 19

Case 2:21-cv-00031-BJR Document1 Filed 01/11/21 Page 6 of 19

1 || Parler will be offline for a financially devastating period.

2
3 14. Parler is also a competitor of Twitter as both provide a similar
* || platform for users to communicate with short messages, links, and pictures. Like
5
g || many social media platforms, Parler’s business model is not based on subscription
7 || fees.

8
9 15. Less than a month ago, AWS announced with a press release a new
10

multi-year deal with Twitter. AWS will “provide global cloud infrastructure to
11

12 ||deliver Twitter timelines.” Twitter Selects AWS as Strategic Provider to Serve

13
Timelines, Press Center, Amazon, (Dec. 15, 2020),

14
i5 || https://press.aboutamazon.com/news-releases/news-release-details/twitter-

 

He selects-aws-strategic-provider-serve-timelines.

17

18 16. According to the deal, “Twitter will leverage AWS’s proven
19

59 |[infrastructure and portfolio of services to support delivery of millions of daily

21 || Tweets.” Id. Further, “[t]his expansion onto AWS marks the first time that Twitter

22
33 is leveraging the public cloud to scale their real-time service.” Jd. This deal “buil|t]
24 |}on the companies’ more than decade-long collaboration, where AWS continues to
25
provide Twitter with storage, compute, database, and content delivery services to
26

27 ||support its distribution of images, videos and ad content.” Jd. What is more,
°° together “Twitter and AWS will create an architecture that extends Twitter’s on-
29
30
“|| VERIFIED COMPLAINT - 6 G toga
32 [> 1716 Sylvester St. SW

Olympia, Washington 98501
(509) 747-2800

 

 

 
Case 1:21-cv-00094-DDD-KLM Document 3 Filed 01/13/21 USDC Colorado Page 7 of 19

Case 2:21-cv-00031-BJR Document1 Filed 01/11/21 Page 7 of 19

1 ||premises infrastructure to enable them to seamlessly run and scale the real-time
service globally, increase its reliability ..., and rapidly move new features into
production around the world.” Id.

5 17. At the same time, Parler began to significantly increase its usership
at the expense of Twitter. After the election in November, the New York Times
8 ||reported that “millions have migrated to alternative social media and media sites
bo like Parler ... .” Mike Isaac & Kellen Browning, Fact-Checked on Facebook and

11 || Twitter, Some Conservatives Switch Their Apps, NY Times (Nov. 18, 2020),

12
https://www.nytimes.com/2020/11/11/technology/parler-rumble-newsmax.html. In

13
14 || fact, less than a week after Election Day, between November 3rd and November

s 8th, Parler’s app experienced nearly one million downloads. See Parler, A
. Conservative Twitter Clone, Has Seen Nearly 1 Million Downloads Since Election
18 |! Day, The Verge (Nov. 9, 2020),
. https:/Awww.theverge.com/2020/11/9/21557219/parler-conservative-app-download-

 

21 || new-users-moderation-bias. This resulted in Parler rocketing to be “the #1 free app

22

in the iOS App Store, up from #1,023” just a week earlier. Id. Likewise, in that
23

24 ||same week the Parler app went from 486th to 1st in the Google Play rankings. Id.
25
Not surprisingly, “the app was the 10th most downloaded social media app in 2020
26

27 || with 8.1 million new installs.” Jonathan Schieber, Parler Jumps to No. 1 on App
*° |! Store after Facebook and Twitter Ban Trump, TechCrunch (Jan. 9, 2021),
29
30

31 ‘
aa David J. Groesbeck, P.S.
VERIFIED COMPLAINT - Attorney and Counselor
32 \ 1716 Sylvester St. SW

Olympia, Washington 98501
(509) 747-2800

 

 

 
Case 1:21-cv-00094-DDD-KLM Document 3 Filed 01/13/21 USDC Colorado Page 8 of 19

Case 2:21-cv-00031-BJR Documenti Filed 01/11/21 Page 8 of 19

1 || https://techcrunch.com/2021/01/09/parler-jumps-to-no-1-on-app-store-after-
facebook-and-twitter-bans/.

18. In 2021, this trend not only continued, it accelerated, thanks to
Twitter’s announcement two days ago that it would permanently ban President
Trump from its platform. Jd. On that day, last Friday, Parler saw installs increase
8 j|/in the United States by 355%. Jd. After Twitter’s announcement, conservative
bo politicians and media figures began encouraging their followers to switch to Parler.

11 || See Yelena Dzhanova, Top Conservative Figures are Tweeting to Advertise their

12
Parler Accounts After Trump was Permanently Banned from Twitter, Business

13
14 ||Insider (Jan. 9, 2021), https:/Awww.businessinsider.com/top-conservatives-moving-

 

 

 

 

*° || to-parler-after-trumps-ban-from-twitter-2021-1. See also Joseph A. Wulfsohn,
16

17 || Conservatives Flee to Parler Following Twitter’s Permanent Suspension of Trump,
18 |/Fox News (Jan. 9, 2021), https://www.foxnews.com/media/conservatives-join-
. parler-twitter-trump-ban.

21 19. Speculation began to mount that President Trump would likewise
. move to Parler. Id. Given the close to 90 million followers the President had on

24 || Twitter, this would be an astronomical boon to Parley and a heavy blow to Twitter.

25
See Donald J. Trump (@realDonaldTrump) Twitter Statistics, Socialbakers,

26
27 || https://www.socialbakers.com/statistics/twitter/profiles/detail/25073877-

ne realdonaldtrump.
29
30

31 David J, Groesbeck, P.S.
VERIFIED COMPLAINT * 8 Attorney and Counselor
32 [2 1716 Sylvester St. SW

Olympia, Washington 98501
(509) 747-2800

 

 

 
Case 1:21-cv-00094-DDD-KLM Document 3 Filed 01/13/21 USDC Colorado Page 9 of 19

Case 2:21-cv-00031-BJR Documenti Filed 01/11/21 Page 9 of 19

1 20. Given the context of Parler’s looming threat to Twitter and the fact
that the Twitter ban might not long muzzle the President if he switched to Parler,
potentially bringing tens of millions of followers with him, AWS moved to shut
down Parler. See id.

21. Yesterday evening, at 6:07 pm PST, web news site BuzzFeed posted
8 ||an article with screenshots of a letter from AWS to Parler, informing Parler that
bo its account would be suspended at 11:59 pm PST on Sunday, less than thirty hours

11 |/later. See John Paczkowski, Amazon Is Booting Parler Off of Its Web Hosting

12
Service, BuzzFeed (Jan. 9, 2021),
13

i4 || https://www.buzzfeednews.com/article/johnpaczkowski/amazon-parler-aws.

° Strangely, the article with the letter was posted before Parler itself received the
16

17 || letter in an email, received at 7:19 pm PST, over an hour after the BuzzFeed article
*® || went online, meaning AWS leaked the letter to BuzzFeed before sending it to
. Parler. See Exhibit A.

21 22. Last evening, the Associated Press reported that “Parler may be the
7 leading candidate” for President Trump after his Twitter ban as “[e]xperts had

24 || predicted Trump might pop up on Parler....”). Frank Bajak, Squelched by Twitter,

25
Trump Seeks New Online Megaphone, Associated Press (Jan. 9, 2021),
26

27 || https://apnews.com/article/donald-trump-politics-media-social-media-coronavirus-

 

a pandemic-f5b565ca93a792640211e6438f2db842. However, the AP also observed
29
30

31 David J. Groesbeck, P.S.
VERIFIED COMPLAINT . 9 Attorney and Counselor
32 | \ 1716 Sylvester St. SW

Olympia, Washington 98501
(509) 747-2800

 

 

 
Case 1:21-cv-00094-DDD-KLM Document 3 Filed 01/13/21 USDC Colorado Page 10 of 19

Case 2:21-cv-00031-BJR Document1 Filed 01/11/21 Page 10 of 19

1 || that “Amazon struck [a] blow Saturday [against the chances of Trump adopting
the platform], informing Parler it would need to look for a new web-hosting service
effective midnight Sunday.” Jd.

> 23. This death blow by AWS could not come at a worse time for Parler—
a time when the company is surging with the potential of even more explosive
8 || growth in the next few days. Worse than the timing is the result—Parler has tried
bo to find alternative companies to host it and they have fallen through. It has no

11 || other options. Without AWS, Parler is finished as it has no way to get online. And

ne a delay of granting this TRO by even one day could also sound Parler’s death knell

13
14 |{as President Trump and others move on to other platforms.! It is no wonder, then,

*° |Il that competitor Twitter’s CEO has heartily endorsed efforts to remove Parler from
16
17 || the public sphere. See Kevin Shalvey, Parler’s CEO John Matze Responded Angrily

*8 || After Jack Dorsey Endorsed Apple’s Removal of the Social Network Favored by

19

50 Conservatives, Busines Insider (Jan. 10, 2021),

21 || https://www.businessinsider.com/parler-john-matze-responded-anerily-jack-
22
dorsey-apple-ban-2021-1.
23
24

25

 

26
1 AWS indefinitely suspending Parler’s account is categorically different than Google or Apple
dropping Parler from their app stores. In the instance of the latter, existing Parler users can still use
28 ||its app—it’s just harder for Pazler to sign up new users. But with AWS’s move, both existing users
and new users are completely prevented from using the app until Parler can find some other service
29 |) to replace AWS. Users are also prevented from using Parler’s website, which is likewise dependent
upon AWS.

27

30

|| VERIFIED COMPLAINT - 10 fromay nd conn
32 G 1716 Sylvester St. SW

Olympia, Washington 98501
(509) 747-2800

 

 

 
Case 1:21-cv-00094-DDD-KLM Document 3 Filed 01/13/21 USDC Colorado Page 11 of 19

Case 2:21-cv-00031-BJR Document1 Filed 01/11/21 Page 11 of 19

1 24. —Parlev’s rival social media apps, such as conservative-oriented Gab or
conservative media Rumble, are also experiencing record growth right now. See
Isaac & Browning, Fact-checked on Facebook and Twitter, supra. If Parler is not
available, people will turn to alternatives, or perhaps return to Twitter or
Facebook. What is more, Parler’s current users are likely to leave and go to another

8 || platform if Parler is down for an indefinite period. And once those users have begun

. to use another platform, they may not return to Parler once it’s back online.

11 25. And by silencing Parler, AWS silences the millions of Parler users
- who do not feel their free speech is protected by Twitter or other social media apps.
14 26. What is more, by pulling the plug on Parler but leaving Twitter alone
8 despite identical conduct by users on both sites, AWS reveals that its expressed
16

17 || ¥easons for suspending Parler’s account are but pretext. In its note announcing the
18 || pending termination of Parler’s service, AWS alleged that “[o]ver the past several
. weeks, we’ve reported 98 examples to Parler of posts that clearly encourage and

21 || incite violence.” Exhibit A. AWS provide a few examples, including one that stated,

22

“How bout make them hang?”, followed by a series of hashtags, including “#fu--
23

24 ||mikepence.” Id.

° 27. AWS further stated to Parler that the “violent content on your website
26
27 ||... Violates our terms.” Jd. Because, AWS declared, “we cannot provide services to
“8 lla customer that is unable to effectively identify and remove content that
29
30

Olympia, Washington 98501
(509) 747-2800

“|| VERIFIED COMPLAINT - 11 Saray tue
32 G 1716 Sylvester St. SW

 

 

 
Case 1:21-cv-00094-DDD-KLM Document3 Filed 01/13/21 USDC Colorado Page 12 of 19

Case 2:21-cv-00031-BJR Document1 Filed 01/11/21 Page 12 of 19

; ||encourages or incites violence against others,” AWS announced the pending
termination of Parler’s account. Id.

28. However, the day before, on Friday, one of the top trends on Twitter
© ||was “Hang Mike Pence,” with over 14,000 tweets. See Peter Aitken, ‘Hang Mike
Pence’ Trends on Twitter After Platform Suspends Trump for Risk of Incitement of
8 || Violence’, Fox News (Jan. 9, 2021), https:/Awww.foxnews.com/politics/twitter-

trending-hang-mike-pence. And earlier last week, a Los Angeles Times columnist

 

10
11 ||observed that Twitter and other social media platforms are partly culpable for the
12

Capital Hill riot, by allowing rioters to communicate and rile each other up. See
13

i4 || Erika D. Smith, How Twitter, Facebook are Partly Culpable for Trump DC Riot,

 

 

* || LA Times (Jan. 6, 2021), https://www.latimes.com/california/story/2021-01-06/how-
1

. twitter-facebook-partly-culpable-trump-dc-riot-capitol. Yet these equivalent, if not
18 || sveater, violations of AWS’s terms of service by Twitter have apparently been
. ignored by AWS.

a1 29. AWS knew its allegations contained in the letter it leaked to the press
. that Parler was not able to find and remove content that encouraged violence was

24 ||false—because over the last few days Parler had removed everything AWS had

25
brought to its attention and more. Yet AWS sought to defame Parler nonetheless.
26

27 ||And because of AWS false claims, leaked to the public, Parler has not only lost
28 |lcurrent and future customers, but Parler has also been unable to find an
29
30

31 David J. Groesbeck, P.S.
VERIFIED COMPLAINT - 12 ANSTEY ERE GBliicelgr
32 | . 1716 Sylvester St. SW

Olympia, Washington 98501
(509) 747-2800

 

 

 
Case 1:21-cv-00094-DDD-KLM Document3 Filed 01/13/21 USDC Colorado Page 13 of 19

Case 2:21-cv-00031-BJR Documenti Filed 01/11/21 Page 13 of 19

, ||alternative web hosting company. In short, AWS false claims have made Parler a

 

pariah.
3
4 Count One: Sherman Act, Section 1
5 AWS is prohibited from contracting or conspiring to restrain trade or
6 commerce.

30.  Parler restates, re-alleges, and incorporates by reference each of the

|| allegations set forth in the rest of this Complaint as if fully set forth herein.

10 31. Section 1 of the Sherman Act prohibits “[e]very contract, combination
. in the form of trust or otherwise, or conspiracy, in restraint of trade or commerce .
13 ||.” 15 U.S.C. § 1. “To state a claim under Section 1, a plaintiff must allege facts
. that, if true, will prove: (1) the existence of a conspiracy, (2) intention on the part

16 |lof the co-conspirators to restrain trade, and (8) actual injury to

17
competition.” Coalition For ICANN Transparency, Inc. v. VeriSign, Inc., 611 F.3d

18

ig ||495, 501-02 (9th Cir. 2010).

= 32. Less than a month ago, AWS and Parler’s competitor, Twitter,

21

>2 ||entered into a multi-year deal. Late Friday evening, Twitter banned President

3 || Trump from using its platform, thereby driving enormous numbers of its users to
24
ys, || Parler. Twenty-four hours later, AWS announced it would indefinitely suspend

26 || Parler’s account.

27

fe 33. AWS’s reasons for doing so are not consistent with its treatment of

29 || Twitter, indicating a desire to harm Parler.

30

* || VERIFIED COMPLAINT - 13 Atorncy and Cuunelr
oe G 1716 Sylvester St. SW

Olympia, Washington 98501
(509) 747-2800

 

 

 
Case 1:21-cv-00094-DDD-KLM Document3 Filed 01/13/21 USDC Colorado Page 14 of 19

Case 2:21-cv-00031-BJR Document1 Filed 01/11/21 Page 14 of 19

1 34. By suspending Parler’s account, AWS will remove from the market a

surging player, severely restraining commerce in the microblogging services

 

, || market.

2 35. AWS’s actions violate the Sherman Act, 5 U.S.C. § 1.

36. Parler is entitled to injunctive relief.

8 Count Two: Breach of Contract

° AWS breached its contract with Parler by not providing thirty days’

if notice before terminating its account.
. 37. Parler restates, re-alleges, and incorporates by reference each of the

13 || allegations set forth in the rest of this Complaint as if fully set forth herein.

14
38. Under Washington law, “[a] breach of contract is actionable only if the
15

16 ||contract imposes a duty, the duty is breached, and the breach proximately causes

“ damage to the claimant.” See Northwest Independent Forest Mfrs. v. Dept. of Labor

18
i9 || and Industries, 78 Wn. App. 707, 712, 899 P.2d 6 (1995).

oe 39. The AWS Customer Agreement with Parler allows either party to
ZY
a8 terminate the agreement “for cause if the other party is in material breach of this

23 || Agreement and the material breach remains uncured for a period of 30 days from

24
x receipt of notice by the other party.” Exhibit B.
26 40. On January 8, 2021, AWS brought concerns to Parler about user
a4

content that encouraged violence. Parler addressed them, and then AWS said it
28

29 || was “okay” with Parler.

30

31 David J. Groesbeck, P.S.
VERIFIED COMPLAINT - 14 attirineyand Coidn cele
32 Pe 1716 Sylvester St. SW

Olympia, Washington 98501
(509) 747-2800

 

 

 
Case 1:21-cv-00094-DDD-KLM Document 3 Filed 01/13/21 USDC Colorado Page 15 of 19

Case 2:21-cv-00031-BJR Document1 Filed 01/11/21 Page 15 of 19

1 41. The next day, January 9, 2021, AWS brought more “bad” content to
Parler and Parler took down all of that content by the evening.

42. Thus, there was no uncured material breach of the Agreement for 30
days, as required for termination.

43. Further, while AWS used the term “suspension” in its notice to Parler,
8 |/it stated that it would “ensure that all of your data is preserved for you to migrate
- to your own servers, and will work with you as best as we can to help your

11 ||migration.” Exhibit A. This is not action AWS would take for a temporary

12 ae
suspension, but rather for a permanent termination. Thus, whatever words AWS

13
14 || used, it was terminating the Agreement with Parler.

as 44, This termination willimmediately make it impossible for Parler to have
16

17 |}an online presence for at least a week, depriving Parler’s current users of any use
18 |lof the app and website, and completely preventing any new users from
. downloading and using the app, or the website.

21 45. Thus, AWS will have breached its contract with and harmed Parler.
. Further, lost future profits in this case are difficult to calculate due to the rapidly

24 ||increasing nature of Parler’s user base. That’s because “[t]he usual method for

25
proving lost profits is to establish profit history.” Tiegs v. Watts, 135 Wash.2d 1
26

27 ||(1998). But that history will, at best, undervalue the future given how quickly
*° || Parler is growing. And at worst, Parler will get nothing as “[lJost profits cannot be
29
30

31 David J. Groesbeck, P.S.
VERIFIED COMPLAINT - 15 sacra ana Cainselbt
32 . 1716 Sylvester St. SW

Olympia, Washington 98501
(509) 747-2800

 

 

 
Case 1:21-cv-00094-DDD-KLM Document 3 Filed 01/13/21 USDC Colorado Page 16 of 19

Case 2:21-cv-00031-BJR Document1 Filed 01/11/21 Page 16 of 19

1 ||vecovered where they are speculative, uncertain and conjectural” because “[t]he
amount of lost profits must be established with reasonable certainty.” Id. Thus,
money damages may not be available, but at the least are insufficient to make
Parler whole.

46. Parler is entitled to injunctive relief.

 

8 Count Three: Tortious Interference with a Contract or Business
9 Expectancy
10

By terminating Parler’s account, AWS will intentionally interfere with
11 the contracts Parler has with millions of its present users, as well as
with the users it is projected to gain this week.

12
13 47. Parler restates, re-alleges, and incorporates by reference each of the
. allegations set forth in the rest of this Complaint as if fully set forth herein.

16 48. In Washington, “[t]he elements of tortious interference with a contract
. or expectancy are: (1) the existence of a valid contractual relationship or business

19 ||expectancy; (2) the defendant's knowledge of that relationship; (3) an intentional

20 ||. ‘ ‘ Seal ; ;
interference inducing or causing a breach or termination of the relationship or

21
22 ||expectancy; (4) the defendant's interference for an improper purpose or by

= improper means; and (5) resulting damage.” Koch v. Mutual of Enumclaw Ins. Co.,
. 108 Wn. App. 500, 506, 31 P.3d 698 (2001).

a 49. Parler currently has over 12 million users under contract. It expects to
. add millions more this week given its growth the last few days and the growing

29 |! voice of conservatives encouraging their Twitter followers to switch to Parler.

30

* || VERIFIED COMPLAINT - 16 con veneia as
32 G 1716 Sylvester St. SW

Olympia, Washington 98501
(509) 747-2800

 

 

 
Case 1:21-cv-00094-DDD-KLM Document3 Filed 01/13/21 USDC Colorado Page 17 of 19

Case 2:21-cv-00031-BJR Document1 Filed 01/11/21 Page 17 of 19

1 50. AWS is aware of Parler’s user numbers and current trends. AWS also
* || knew that Parler was negotiating with it to increase its server capacity given this
3
, || ongoing and expected growth. AWS also knew of public speculation that Trump,
> || with his nearly 90 million Twitter followers, was going to switch to Parler, likely
6

bringing many of those followers with him. Finally, AWS also knew from public
8 ||statements that Parler was about to go to the market to raise money.

51. AWS intentionally will interfere with Parler’s current contracts and
10

11 ||future expected customer relationships by terminating Parler’s Agreement with it
12
under the pretext that Parler was in violation of that contract when AWS knew
13

14 ||Parler was not in violation (and when Twitter was engaging in identical conduct

* |lbut AWS did not terminate its contract with Twitter).

16

sg 52. Parler will be severely damaged financially and reputationally if it
18 || must go offline Sunday at midnight because AWS terminates Parlev’s account. As
. noted above, given the speculative nature of Parler’s financial and reputational

21 ||damages, money damages will not make it whole.

 

22
53. Therefore, Parler is entitled to injunctive relief.

23

24 PRAYER FOR RELIEF

25

26 Plaintiff respectfully requests that the Court:

a A. Grant Parler’s motion for a Temporary Restraining Order and order AWS to

28

29 ||maintain Parler’s account until further notice from this Court, and to refrain from
30

31 David J. Groesbeck, P.S.
VERIFIED COMPLAINT - 17 pitoruey-and Councelor
32 : 1716 Sylvester St. SW

Olympia, Washington 98501
(509) 747-2800

 

 

 
Case 1:21-cv-00094-DDD-KLM Document3 Filed 01/13/21 USDC Colorado Page 18 of 19

Case 2:21-cv-00031-BJR Document1 Filed 01/11/21 Page 18 of 19

1 || suspending, terminating or failing to provide any services previously provided
under Parler’s customer agreement with AWS.

B. Grant Parler damages, including trebled damages, in an amount to be

° || determined at trial.
6
, C. Grant Parler such other relief as the Court deems just and proper.
8
9
fi}
10
11 fil
12
Il
13
14 If
15
16
‘y Dated: January 10, 2021.
18 Respectfully submitted,
19
20

/s David J. Groesbeck
21 WSBA No. 24749
DAVID J. GROESBECK, P.S.

22
1716 Sylvester St. SW

23 Olympia, WA 98501

i (509) 747-2800
david@groesbecklaw.com

25

26 621 W. Mallon Ave., Suite 507

37 Spokane, WA 99201

28 Counsel for Plaintiff

29

30

Olympia, Washington 98501
(509) 747-2800

SL
VERIFIED COMPLAINT - 18 storey and cums
32 G 1716 Sylvester St. SW

 

 

 
Case 1:21-cv-00094-DDD-KLM Document3 Filed 01/13/21 USDC Colorado Page 19 of 19

Case 2:21-cv-00031-BJR Document1 Filed 01/11/21 Page 19 of 19

VERIFICATION

I, John Matze, say that I am the Chief Executive Officer of Parler LLC in the
case captioned Parler LLC v. Amazon Web Services, Inc., in the U.S. District Court
for the Western District of Washington, and have authorized the filing of this
complaint. I have reviewed the allegations made in the complaint, and to those
allegations of which I have personal knowledge, I know them to be true. As to those
allegations of which I do not have personal knowledge, I believe them to be true.

Dated: January 10, 2021

-

Verified by: /
. —aeo

eins / ae
Pa ——

John Mat ae - —
Chief itive Officer, Parler LLC
